SUSAN M. CHEHARDY, Judge.
|2On appeal, Lynn Olsen challenges the trial court’s denial of her exception of res judicata and the grant of her ex-husband’s Motion to Terminate Periodic Spousal Support. For the following reasons, this appeal is dismissed.
First, a judgment overruling the peremptory exception of res judicata is interlocutory and, as such, is not appealable. Tugler v. James Machine Works, Inc., 41,704 (La.App. 2 Cir. 1/24/07), 948 So.2d 1157. Moreover, La. C.C.P. art. 1915 does not authorize a trial court to designate a judgment denying an exception as final. *1159Laird v. Laird, 46,459 (La.App. 2 Cir. 6/22/11), 69 So.3d 1173, 1179-1180.
Second, the record does not contain a written judgment on Mr. Olsen’s Motion to Terminate Periodic Spousal Support. La. C.C.P. art. 1911 prohibits the appeal of a judgment that has not been signed by the trial judge. As there is no signed judgment on the motion in the appellate record, the ruling on the motion to terminate periodic spousal support is not ripe for appeal.
Based on the foregoing, this appeal is dismissed. This does not preclude the parties from perfecting an appeal from a final judgment on this matter in the future.

APPEAL DISMISSED.